— In a proceeding pursuant to Gen*56eral Municipal Law § 50-e (5) for leave to serve a late notice of claim, the City of New York appeals from an order of the Supreme Court, Kings County (Scholnick, J.), dated December 21, 1984, which granted the application.
Order affirmed, with costs.
On a prior appeal in this matter, this court reversed an order of Special Term (Lodato, J.), which had denied, without prejudice, the petitioner’s application for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5) solely on the ground that he had failed to establish that he was physically incapacitated. We found that the physical incapacity of the petitioner, who was rendered a quadriplegic in the accident, was amply demonstrated on the record despite the absence of medical affidavits. The case was remitted to Special Term for reconsideration based upon all of the relevant factors set forth in the statute (General Municipal Law § 50-e [5]; Matter of Savelli v City of New York, 104 AD2d 943). Upon reconsideration pursuant to this court’s order, Special Term granted the application. We are satisfied that, under all the circumstances, that determination was not an abuse of discretion (see, General Municipal Law § 50-e [5]; Matter of Bensen v Town of Islip, 99 AD2d 755, appeal dismissed 62 NY2d 798; Flynn v City of Long Beach, 94 AD2d 713; Matter of Ziecker v Town of Orchard Park, 70 AD2d 422, affd 51 NY2d 957). Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.